Citation Nr: 0024889	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1971 to October 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied entitlement 
to service connection for antisocial personality disorder, 
and from a July 1998 rating decision which denied service 
connection for antisocial behavior and/or bipolar affective 
disorder.  

The Board notes that the September 1995 rating decision on 
appeal also included denial of service connection for alcohol 
abuse, but that issue has not been prepared for appellate 
review, and it does not appear that the veteran has disagreed 
with that determination.  This issue is not before the Board.

The Board also notes that, although a claim for nonservice-
connected pension was initially denied, an award of 
nonservice-connected pension was granted in January 2000, 
effective as of the date of the veteran's initial claim for 
that benefit in January 1995.  No issue regarding nonservice-
connected pension benefits is before the Board on appeal at 
this time.  


FINDINGS OF FACT

1.  There is no competent medical evidence or opinion that 
the veteran manifested bipolar affective disorder or any 
acquired psychiatric disorder in service.  

2.  There is no medical opinion that any currently-diagnosed 
psychiatric disorder for which service connection may be 
granted is linked to the veteran's service.

3.  A personality disorder is not a disability for VA 
compensation purposes and may not be service-connected.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder, 
and a claim of entitlement to service connection for 
antisocial behavior or an antisocial personality disorder is 
without merit as a matter of law.  38 U.S.C.A. § 5107(a) 
(West 19991); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a psychiatric disorder.  The veteran argues 
that he had a psychiatric disorder in service, as shown by 
the fact that he was discharged because of a psychiatric 
disorder, and he is therefore entitled to service connection 
for that disorder.

With any claim of entitlement to service connection for a 
disorder, before a review of the merits of a claim may be 
undertaken, the veteran must first submit a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  If a well-grounded claim is 
established, VA then has a duty to assist the claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well-grounded.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2000).  Service 
connection may also be granted when certain chronic diseases, 
including a psychosis or an organic disability of the nervous 
system, are manifested to a degree of 10 percent disabling 
within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may also be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488 (1997).  
Where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology, the claim is well-grounded.  See id. at 498.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c); see Winn v. Brown, 8 Vet. 
App. 510, 515-6 (1996).  However, disability resulting from a 
mental disorder that is superimposed upon mental retardation 
or personality disorder may be service connected.  38 C.F.R. 
§ 4.127 (1999).

In order for a service connection claim to be well-grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between an 
in-service disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran's service medical records reflect that in 
November 1971, the veteran sought medical treatment for 
tension and insomnia.  A mild anxiety reaction was diagnosed, 
medications were prescribed, and the veteran was referred for 
mental health follow-up.  No additional 1971 mental health 
records are associated with the evidence of record.  The 
report of psychiatric evaluation for discharge, conducted in 
October 1973, reflects that the veteran had periods of 
absence without leave (AWOL) while in service, and had 
problems related to drug use and possession.  

The examiner who conducted the October 1973 evaluation noted 
that the veteran had a history of use of wide variety of 
drugs.  His pre-service law enforcement history included 
charges related to drunkenness, and breaking and entering.  
The examiner saw no evidence of psychosis or neurosis.  It 
was concluded that the veteran had a character and behavior 
disorder.  The veteran's discharge was under honorable 
conditions (UHC).

On VA evaluation in November 1993, the veteran was homeless 
and the assigned diagnoses were alcoholism, in remission, and 
polysubstance abuse, in remission.  An Axis II diagnosis of 
antisocial personality disorder was assigned.

Court records of the veteran's June 1974 divorce reflect that 
the veteran's spouse alleged cruelty as the grounds for 
divorce.  The findings of fact reflect that the veteran drank 
excessively and was physically abusive to his spouse.

In November 1994, the veteran requested admission to a VA 
domiciliary.  However, he remained at the domiciliary for 
only a few days before leaving.  The veteran again sought 
domiciliary admission in May 1995, was admitted, and remained 
in the domiciliary through mid-July 1995.  He again was a VA 
domiciliary resident from July 1995 to January 1998.

On VA social and industrial survey conducted in July 1995, 
the veteran was a resident of a VA domiciliary.  The veteran 
reported that he was manic-depressive.  He reported sleep 
disturbances, suicidal ideation, and difficulty controlling 
anger.  The summary of that evaluation reflects that the 
veteran showed improvement as compared to previous 
domiciliary admissions, in that the vet had maintained 
abstinence from substance usage and adherence to the contract 
to attend scheduled meetings longer than in previous 
admissions.

By a September 1995 rating decision, the RO informed the 
veteran that service connection for anti-social personality 
disorder could not be granted, as this was not a disability 
for which a grant of service connection was authorized.  

A VA medical statement dated in February 1998 reflects that 
the veteran was admitted for treatment of a disorder 
diagnosed as dysthymic disorder.  VA examination conducted in 
May 1998 disclosed that the assigned diagnosis was anti-
social personality disorder, and a questionable diagnosis of 
bipolar affective disorder versus dysfunctional anger.  

The evidence establishes that neither a bipolar disorder or 
any chronic acquired psychiatric disorder was manifested in 
service, or during any potentially applicable presumptive 
period, and, in fact, neither bipolar affective disorder nor 
a chronic acquired psychiatric disorder was diagnosed until 
approximately 20 years after the veteran's service.  
Moreover, the veteran has not submitted continuity of 
symptomatology, except as the evidence relates to alcohol 
abuse.  Further, there is no medical evidence or opinion that 
the veteran's current bipolar disorder or any other acquired 
psychiatric disorder is related to his military service.  
Thus, none of the evidentiary requirements for establishing a 
well-grounded claim of entitlement to service connection for 
an acquired psychiatric disorder or bipolar affective 
disorder have been met.  Caluza, supra

The veteran's contention that he is entitled to service 
connection for a psychiatric disorder manifested in service 
is noted.  Although no specific diagnosis was assigned to the 
veteran's in-service actions which resulted in his discharge, 
it was concluded that the veteran had a character and 
behavior disorder.  As noted above, the laws and regulations 
governing veterans' claims do not authorize service 
connection for developmental disorders, including personality 
disorders, such as a character and behavior disorder or an 
antisocial personality disorder.  Since the law, rather than 
the facts, is dispositive as to this claim, the veteran's 
claim of entitlement to service connection for antisocial 
behavior or an antisocial personality disorder is without 
merit as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Further, there is absolutely no competent evidence 
that the veteran has disability resulting from a mental 
disorder that is superimposed upon a personality disorder 
related to service.  38 C.F.R. § 4.127 (1999).

The veteran has been notified of the elements required to 
well-ground his claim of entitlement to service connection 
for a psychiatric disorder.  However, the veteran has not 
identified any current clinical evidence which would 
establish or tend to show that a currently-diagnosed 
psychiatric disorder, other than a personality disorder for 
which service connection may not be granted, was manifested 
in service or may be linked to his service.  The Board is 
unaware of any information in this matter that would put the 
VA on notice that any additional relevant evidence may exist 
which, if obtained, would well ground the veteran's claim.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The claim 
must be denied.


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar affective 
disorder, is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

